DETAILED ACTION

This action is in response to the amendment filed on 1/3/2022. 
      Claims 1, 2, 4-20 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 2/16/2022 has been considered by the examiner (see attached PTO-1449).


Response to Arguments


Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 1/3/2022 have been fully considered but they are not persuasive. 

Applicant states:
1. Page 9
“…Although the determining the scale parameter in the technical solution of Lee mentions the "reference picture," the scale parameter is determined based on the difference in output order between reference pictures of different merge candidates, which is different from "scaling the plurality of MVs... to a target reference picture" as recited in present Claim 1…“, any emphasis not shown.

Examiner’s response:
In the reference, when the motion vectors are scaled, irrespective of the different methods to scale the motion vector, the reference picture in which each of the scaled motion vector points to is a “target reference picture”.





Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)


Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Lee (US 11128887 B2).

1. A method of video processing, comprising: 
determining, for a current block of a video, at least one motion candidate list,
wherein the at least one motion candidate list comprises at least one motion candidate each of which is derived from a plurality of spatial and temporal neighboring blocks, and 
“[38:41-52] In an embodiment described below, N merge candidates selected among multiple merge candidates included in a merge candidate list so as to determine a motion vector of the current block may be referred to as a first merge candidate, a second merge candidate, ... , an N-th merge candidate, respectively. The order of 
candidate having the highest merge index among the N merge candidates.”

“[25:63-65] A motion vector candidate list including the spatial motion vector candidate and the temporal motion vector candidate may be generated S1340.”

“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

“[40:66-41:1] Instead of selecting multiple merge candidates, a merge candidate generated by combining multiple merge candidates may be added to the merge candidate list.”

wherein the at least one motion candidate is calculated based on a plurality of motion vectors (MV) associated with the plurality of spatial and temporal neighboring blocks and is added to the at least one motion candidate list;  
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

“[40:66-41:1] Instead of selecting multiple merge candidates, a merge candidate generated by combining multiple merge candidates may be added to the merge candidate list.”

scaling the plurality of MVs associated with the plurality of spatial and temporal neighboring blocks to a target reference picture;
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”


a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion
vector of the second merge candidate.”
See also Eq. 3 and 4.

deriving a motion vector predictor of the current block by using the scaled plurality of MVs; and
“[26:4-10] The motion vector candidate specified by the information may be set as a prediction value of a motion vector of the current block, and the motion vector of the current block may be obtained by adding a residual value of a motion vector to the prediction value of the motion vector S1360. Herein, the residual value of the motion vector may be parsed through a bitstream.”

performing a conversion between the current block and a bitstream of the video using the at least one motion candidate list, 
“[9:41-43] When a video bitstream is input from the device for encoding a video, the input bitstream may be decoded according to an inverse process of the device for encoding a video.”

“[11:50-55] In addition, a current block may represent a target block to be encoded/decoded. And, the current block may represent a coding tree block (or a coding tree unit), a coding block (or a coding unit), a transform block (or a transform
unit), a prediction block (or a prediction unit), or the like depending on an encoding/decoding step.”

“[25:63-65] A motion vector candidate list including the spatial motion vector candidate and the temporal motion vector candidate may be generated S1340.”

wherein the at least one motion candidate is calculated based on a plurality of motion vectors (MV) associated with the plurality of spatial and temporal neighboring blocks and is added to the at least one motion candidate list.

2. The method of claim 1, wherein the motion candidate list is an advanced motion vector prediction (AMVP) list.
“[25:1-3] FIG. 13 is a diagram showing a process of deriving motion information of a current block when an AMVP mode is applied to the current block.”

4. The method of claim 1, further comprising: 
applying a linear function to the plurality of MVs associated with the plurality of spatial and temporal neighboring blocks to derive a motion vector predictor of the current block.
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

[40:66-41:1] Instead of selecting multiple merge candidates, a merge candidate generated by combining multiple merge candidates may be added to the merge candidate list.”

“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion
vector of the second merge candidate.”


5. The method of claim 4, wherein an average of the plurality of MVs is defined as the motion vector predictor of the current block.
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

6. The method of claim 4, wherein different weighs are applied to different ones of the plurality of MVs to derive the motion vector predictor of the current block.
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

7. The method of claim 1, wherein multiple motion candidates are derived and added to at least one motion candidate list.
“[40:66-41:1] Instead of selecting multiple merge candidates, a merge candidate generated by combining multiple merge candidates may be added to the merge candidate list.”

8. The method of claim 7, wherein for deriving each of the multiple motion candidates, different spatial or temporal blocks are utilized.
“[25:63-65] A motion vector candidate list including the spatial motion vector candidate and the temporal motion vector candidate may be generated S1340.”

“[38:41-52] In an embodiment described below, N merge candidates selected among multiple merge candidates included in a merge candidate list so as to determine a motion vector of the current block may be referred to as a first merge
candidate, a second merge candidate, ... , an N-th merge candidate, respectively. The order of names may be determined by the merge indexes of the merge candidates. For example, a first merge candidate refers to a merge candidate having the lowest merge index among the N merge candidates, and an N-th merge candidate refers to a merge candidate having the highest merge index among the N merge candidates.”



9. The method of claim 7, wherein two or more Mvs used to derive the motion candidate refer to a same reference picture.
“[17:62-67] Referring to FIG. 8, motion information of a current block may be determined S810. The motion information of the current block may include at least one of a motion vector of the current block, a reference picture index of the current block, or an inter prediction direction or a weight of weighted prediction of the current block.”

“[40:46-50] Alternatively, the first merge candidate may be determined on the basis of index information, and the merge candidate having the same reference picture as the first merge candidate may be determined as the second merge candidate.”
It is given that the candidates may refer to the same or different reference pictures depending on the content.

10. The method of claim 7, wherein two or more MVs used to derive the motion candidate refer to reference pictures in a same reference list.
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion

See also Eq. 3 and 4.

11. The method of claim 7, wherein two or more MVs used to derive the motion candidate refer to a reference picture with a same reference index in a same reference list.
“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion
vector of the second merge candidate.”
See also Eq. 3 and 4.

12. The method of claim 7, wherein two or more MVs used to derive the motion candidate refer to different reference pictures.
“[17:62-67] Referring to FIG. 8, motion information of a current block may be determined S810. The motion information of the current block may include at least one of a motion vector of the current block, a reference picture index of the current block, or an inter prediction direction or a weight of weighted prediction of the current block.”

“[40:46-50] Alternatively, the first merge candidate may be determined on the basis of index information, and the merge candidate having the same reference picture as the first merge candidate may be determined as the second merge candidate.”


13. The method of claim 12, wherein the two or more MVs are scaled to a same reference picture or scaled to a reference picture closest to a current picture.
“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion
vector of the second merge candidate.”
See also Eq. 3 and 4.

14. The method of claim 3, wherein, for a spatial temporal motion vector prediction(STMVP) of the current block, a collocated picture as used in temporal motion vector prediction(TMVP) and/or in advanced temporal motion vector prediction (ATMVP), is used as the target reference picture.
“[25:1-3] FIG. 13 is a diagram showing a process of deriving motion information of a current block when an AMVP mode is applied to the current block.”

“[25:63-65] A motion vector candidate list including the spatial motion vector candidate and the temporal motion vector candidate may be generated S1340.”

“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”



15. The method of claim 14, wherein the collocated picture is signaled at a slice header.
“[19:41-44] Information for determining the co-located picture may be signaled
in at least one of a picture parameter set, a slice header, and a block level.”

16. The method of claim 14, wherein if a reference picture of a neighboring block is different from the collocated picture, the MV of the neighboring block is scaled by using a HEVC temporal MV scaling scheme and is used in the STMVP of the current block.
“[25:1-3] FIG. 13 is a diagram showing a process of deriving motion information of a current block when an AMVP mode is applied to the current block.”

“[25:63-65] A motion vector candidate list including the spatial motion vector candidate and the temporal motion vector candidate may be generated S1340.”

“[38:53-59] A motion vector of the current block may be determined on the basis of a value obtained by adding motion vectors of multiple merge candidates, or a value obtained by scaling at least one motion vector. Alternatively, a motion vector of the current block may be determined on the basis of a weighted sum operation or an average operation of motion vectors of multiple merge candidates.”

“[40:66-41:1] Instead of selecting multiple merge candidates, a merge candidate generated by combining multiple merge candidates may be added to the merge candidate list.”

“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. 
vector of the second merge candidate.”
See also Eq. 3 and 4.

17. The method of claim 3, wherein the target reference picture is determined by a first available merge candidate or determined as a reference picture closest to a current picture.
“[39:17-40] In Equation 2, the letter M denotes a scale parameter. Information for determining a scale parameter may be signaled through a bitstream. The scale parameter may be determined on a per-slice basis, or a per-block basis. Alternatively, a scale parameter may be determined on the basis of the difference in output order (for example, POC) between a reference picture of the first merge candidate and
a reference picture of the second merge candidate. Alternatively, a scale parameter may be determined on the basis of the difference in merge indexes between the first merge candidate and the second merge candidate. For example, when the merge index of the first merge candidate is n and the merge index of the second merge candidate is m, a scale parameter M is determined to m-n. An average value of motion vectors of multiple merge candidates may be determined as a motion vector of the current block. Equation 3 represents an example of determining an average value of motion vectors of the first merge candidate and the second merge candidate as a motion vector of the current block. Represented is an example of deriving a motion vector of the current block by adding a motion vector of the first merge candidate and a scaled motion
vector of the second merge candidate.”
See also Eq. 3 and 4.

18. The method of claim 1, wherein the conversion comprises at least one of encoding the current block into the bitstream and decoding the current block from the bitstream.
“[9:41-43] When a video bitstream is input from the device for encoding a video, the input bitstream may be decoded according to an inverse process of the device for encoding a video.”

Regarding the claims 19 and 20, they recite elements that are at least included in the claims 1 and 1 above respectively but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
See also “[41:13:38] Although the above-described embodiments have been described on the basis of a series of steps or flowcharts, they are not intended to limit the 
computer components and recorded in a computer-readable recording medium. The computer-readable storage medium may include a program instruction, a data file, a data structure, and the like either alone or in combination thereof. Examples of the computer-readable storage medium include magnetic recording media such as hard disks, floppy disks and magnetic tapes; optical data storage media such as CD-ROMs or DVD-ROMs; magneto-optical media such as floptical disks; and hardware devices, such as read-only memory (ROM), random-access memory (RAM), and flash
memory, which are particularly structured to store and implement the program instruction. The hardware devices may be configured to be operated by one or more software modules or vice versa to conduct the processes according to the present invention.”
















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571) 270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481